Citation Nr: 0617351	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  01-01 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back syndrome with 
degenerative changes of the lumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama that determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim for service connection for a lumbar 
spine disorder.  The veteran, who had active service from 
March 1943 to April 1946 and from December 1950 to September 
1968, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.  

In a decision dated in May 2003, the Board decided that new 
and material evidence had been submitted to reopen the 
previously denied claim for service connection for a lumbar 
spine disorder.  The Board then returned the case to the RO 
for additional development, and after the additional 
development was accomplished, the case was returned to the 
Board for further appellate review.



FINDING OF FACT

The veteran's currently diagnosed lumbar spine disorder is 
not shown to be causally or etiological related to service.



CONCLUSION OF LAW

A low back syndrome with degenerative changes of the lumbar 
spine was not incurred in or aggravated during active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in August 2003.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.

The veteran contends that he injured his back while lifting 
heavy office supplies at March Air Force Base sometime in 
1954.  He indicates that he was treated at sick call and 
returned to light duty.  The veteran reports that the pain 
has grown worse since that time.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records document complains of 
and treatment for back pain in service.  He was found to have 
a low grade mid dorsal strain in November 1953; he complained 
of episodes of more radiating low back pain since 1954 and 
chronic low back pain in July 1963.  Upon periodic 
examinations, and at the time of his discharge, however, the 
veteran denied wearing a brace or back support, or suffering 
from recurrent back pain, and clinical evaluation of his 
spine and musculoskeletal system was normal.  

Post-service medical evidence indicates that the veteran 
sought treatment for back problems at Maxwell Air Force Base.  
He complained of back pain, but denied any injury, and was 
diagnosed with mild lumbosacral strain in June 1969.  A 
diagnosis of osteoarthritis was made in January 1985 after 
the veteran reported a history of back ache.  

The veteran also sought treatment at private and VA medical 
facilities.  He underwent a bone scan and Magnetic Resonance 
Imaging (MRI) in May 1991.  The bone scan revealed increased 
activity in the cervical spine, probably secondary 
degenerative change; no other abnormality was noted.  The MRI 
revealed disc desiccation from the L2-3 through L5/S1 levels; 
apparent spinal stenosis at multiple levels, most likely 
secondary to a combination of disc protrusion and hypertrophy 
of the ligamentum flavum.  A lumbar laminectomy with 
decompression L4, L5, partial L3 with bilateral 
foraminotomies was performed in August 1998.  A threaded 
fusion cage was implanted times two.  A letter from Kynard L. 
Adams, M.D. reported that the veteran, who has been a patient 
of his since 1985, underwent back surgery as a result of the 
injury he sustained in 1969.  VA records indicate that the 
veteran continues to suffer back pain and has received some 
relief through medication, massage therapy, hot/cold packs 
therapy, and therapeutic exercises.  

The veteran was afforded a VA spine examination in August 
2003 in order to obtain a medical opinion regarding the 
etiology of his lumbar spine disorder and any relationship to 
service.  The report of that examination indicated that a 
review of his claims file was performed.  The veteran 
reported both the 1954 and 1969 injuries, and indicated that 
he continued to have intermittent low back pain after 1969, 
which became much worse in the 1980s.  He reported suffering 
from daily back pain at the time of the examination.  
Lumbosacral x-rays revealed post surgical spine with 
degenerative joint disease (DJD).  The veteran was diagnosed 
with status post lumbar surgery for spinal stenosis and 
spondylolisthesis with DJD and continued chronic low back 
pain and right-sided sciatica with moderate functional loss 
due to pain.  The examiner opined that the veteran had his 
most severe back problems beginning in 1969, after leaving 
service, and that although he did have some apparent mild 
episodes of back pain while in service, they appeared to be 
self-limited and there was no evidence of any chronicity of 
pain.  The examiner concluded that it was his opinion that it 
was not as least as likely as not that the veteran's current 
low back problem is related to the injury incurred in 
service.  

Based on the evidence of record, service connection for low 
back syndrome with degenerative changes of the lumbar spine 
must be denied.  Rather than linking the veteran's current 
back problems to service, Dr. Adams indicates that back 
surgery was performed as a result of the post-service injury 
sustained in 1969.  The VA examiner has related the veteran's 
current low back syndrome with degenerative changes of the 
lumbar spine to the 1969 injury, an opinion rendered after 
thoroughly reviewing the claims folder.  Without medical 
evidence establishing a link between a current disability and 
an injury in service, service connection is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit-of-reasonable doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorder had its origin during 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of the August 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the August 2003 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is clearly of the opinion that 
his current lumbar spine disorder is related to service, as a 
lay person, the veteran is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a lumbar spine disorder is not established in 
the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service


ORDER

Service connection for low back syndrome with degenerative 
changes of the lumbar spine is denied.  


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


